NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 20 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HALEY DARIA,                                    No. 21-16480

                Plaintiff-Appellant,            D.C. No. 3:21-cv-02712-WHA

 v.
                                                MEMORANDUM*
SAPIENT CORP., acquirer of intellectual
properties of World Wide Web Associates, a
CA LLC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    William Alsup, District Judge, Presiding

                            Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Haley Daria appeals pro se from the district court’s judgment dismissing her

action alleging federal and state law claims. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal for failure to state a claim under Federal


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Daria’s request for oral
argument, set forth in the opening brief, is denied.
Rule of Civil Procedure 12(b)(6). Cervantes v. Countrywide Home Loans, Inc.,

656 F.3d 1034, 1040 (9th Cir. 2011). We affirm.

      The district court properly dismissed Daria’s action because Daria failed to

allege facts sufficient to state a plausible claim. See Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (to avoid dismissal, “a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.”

(citation and internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Daria’s motions to file a supplemental reply brief (Docket Entry Nos. 46 and

47) are granted.

      Daria’s request for judicial notice (Docket Entry No. 51) is denied.

      AFFIRMED.




                                            2                                      21-16480